Citation Nr: 0525842	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  04-15 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound to the left knee with a residual 
scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to December 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
Columbia, South Carolina Department of Veterans Affairs (VA) 
Regional Office (RO) that denied the veteran's claim for an 
increased evaluation and continued the previously assigned 10 
percent evaluation.

In June 2005, the veteran testified at a personal hearing 
before the Board.  A transcript of that hearing has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record reflects that the veteran underwent a VA fee-basis 
examination for residuals of a gunshot wound to the left knee 
in April 2003.  The Board, after a review of the examination, 
observes that the examiner, while examining the veteran's 
scars and reporting findings from muscle and neurological 
examinations, failed to report the pertinent ranges of motion 
for the veteran's left knee.  As such, a new examination, 
which reflects such findings, is warranted.  Such information 
would be useful in the adjudication of the veteran's claim de 
novo.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for the action as 
follows:
		
1.  The veteran should be afforded a VA 
orthopedic examination by a specialist in 
orthopedics, if available, to determine 
the current nature and extent of his 
service-connected residuals of a gunshot 
wound to the left knee.  

The orthopedic examiner should also 
specifically report all range of motion 
findings for the left knee in degrees.  
The examiner should also comment on any 
functional impairment due to pain, 
including on use and during flare-ups, 
and describe such in additional degrees 
of limitation of motion, if possible.  
The pathology associated with pain should 
be described.  With respect to the 
subjective complaints of pain, the 
examiner should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  

The examiner should also report the 
presence and severity of any lateral 
instability or recurrent subluxation.

Additionally, the examiner should 
describe the left knee scar, and any 
associated symptomatology.

Finally, with regard to the residuals of 
the gunshot wound, the examiner should 
identify each muscle group that was 
injured as a result of the in-service 
gunshot wound, and then provide complete 
information as to the type of injury, 
complaints, and objective findings for 
each injured muscle group.  The examiner 
should also indicate whether the muscle 
injury(s) is productive of slight, 
moderate, moderately severe, or severe 
disability.

All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

2.  Thereafter, the RO should 
readjudicate the veteran's increased 
rating claim.  If the benefit sought 
remains unfavorable to the veteran, the 
RO should issue a supplemental statement 
of the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




